Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

At the outset, the examiner notes that the claims are replete with indefiniteness errors.  The claims appear to be an improper translation of a foreign document.  Due to the quantity and severity of the errors, the indefiniteness issues identified below may not encompass all of said errors. The applicant is respectfully directed to resolve all the indefiniteness errors. 

	
As to claim 1, the claim contains two preambles.  First, the claim recites a “manufacturing method of an actuator, wherein the actuator comprises.”  

Although claim 1 recites “A method of making an actuator,” the claim limitations do not recite such a method.  Rather, the claim recites a method of attaching a viscoelastic member to the one one side member.  Applicant is directed to add additional steps, or amend the preamble such that the body of the claim is consistent with the preamble.  

Claim 1 recites “a viscoelastic member, which is adhesively bonded to one side member of a member structuring the support body and a member structuring the movable body by a first adhesive layer.”  Respectfully, it is entirely unclearly how a single viscoelastic member is bonded to two different members via a single adhesive layer.  The language is inconsistent with the specification.  For the purposes of examination, the examiner will assume that the viscoelastic member is adhesively bonded to the one side member of a member structuring the movable body as such is consistent with the specification. 

In claim 1, the limitation “the manufacturing method comprising steps for adhesively bonding the viscoelastic member to the one side member” is indefinite because it’s not clear to which of the previously recited side members “the one side member” refers.  The second and third steps are indefinite for the same reasons.  The examiner will assume the one side member is of the movable body. 

In claim 1, the limitation “overlapped with each other through an adhesive” is unclear because it’s not clear if “adhesive” refers to the previously recited first adhesive or a different adhesive.  The examiner will assume the adhesives are the same. 

The limitation “overlapped with each other through an/the adhesive” recited throughout the claims is indefinite.  It is entirely unclear how overlapping occurs through an adhesive.  

Claim 2 recites “wherein previously disposing the one side member on one face of a second jig.” There is insufficient antecedent basis for this limitation because there is no previously recited step of disposing the one side member on one face of a second jig.

Claim 3 recites the limitations “wherein previously disposing a plurality of the viscoelastic members on the one face of the first jig, previously disposing a plurality of the one side members on the one face of the second jig." There is insufficient antecedent basis for these limitations because there are no previously recited steps of disposing a plurality of the viscoelastic members on the one face of the first jig and  disposing a plurality of the one side members on the one face of the second jig.  Additionally, there is no antecedent basis for “a plurality of the viscoelastic members” and “a plurality of the one side members.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda et al. (US 2019/0070635, US equivalent of JP 2017135948).

In combination with the other limitations of the claim, the prior art does not teach removing the first jig from the viscoelastic member.  However, in view of the severity of the 35 U.S.C 112(b) rejections above, no allowable subject has been indicated.  Any potential allowably is highly dependent upon the nature of any amendments.  To expedite prosecution, it is suggested applicant’s representative contact the examiner to attempt to resolve the above issues.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748